Citation Nr: 0922774	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1962 to July 1966.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which, in part, denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.

Issue not on appeal

The RO also denied the Veteran's claim of entitlement to 
service connection for exposure to asbestos in the above-
referenced January 2006 rating decision.  The Veteran 
subsequently withdrew this claim in a February 2006 Notice of 
Disagreement (NOD).  Accordingly, the issue is not in 
appellate status.                


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists.

2.  The competent medical evidence of record does not support 
a finding that tinnitus currently exists.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  
Because the two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 9, 2005, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the September 2005 
letter informed the Veteran that VA would make reasonable 
efforts to obtain non-Federal evidence.  Included with the 
letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private 
treatment records on his behalf.

The September 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the September 2005 letter, page 3.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in January 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in a November 2006 statement of the 
case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records have 
been associated with the claims folder.  The Veteran has 
identified no additional evidence. 

The Board also notes that the Veteran was not afforded a VA 
examination regarding his hearing loss and tinnitus claims.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Contrary to the assertions of the Veteran and his 
representative, a medical examination is unnecessary in this 
case because there is no objective and competent evidence of 
a bilateral hearing loss or tinnitus diagnosis, or evidence 
establishing that an event, injury, or disease occurred in 
service.  The Veteran has not supplied or identified any 
medical records indentifying as such, or indicating treatment 
for any ear disability.  Under such circumstances an 
examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of bilateral hearing loss or tinnitus, or in-service acoustic 
trauma.
In short, in the absence of any diagnosed hearing loss or 
tinnitus and evidence of in-service acoustic trauma in the 
record on appeal, remanding the case to obtain a VA 
examination or opinion would serve no useful purpose.  See 
Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].  As the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Indeed, the Veteran 
has had ample opportunity to secure medical evidence in his 
favor, and submit the same to VA.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

For the reasons expressed above, the Board finds that the 
development of this issue has been consistent with the 
provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and declined 
the opportunity for a personal hearing.  See the Veteran's 
January 2007 substantive appeal (VA Form 9). 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran claims that his alleged hearing loss 
and tinnitus are related to his active duty military service. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.
With respect to crucial Hickson element (1), current 
disability, no medical evidence of record indicates that the 
Veteran currently has bilateral hearing loss or tinnitus.  
Indeed, the Veteran has not submitted any medical evidence to 
the VA, nor has he indicated receipt of any medical treatment 
for his claimed ear disabilities; he has not submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information.  
As noted above, the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A.         § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].  In this regard, he Board notes that 
the Veteran reported in August 2005 that he had no history of 
treatment for hearing loss.  Similarly, in a statement 
received in January 2007, he indicated that he had no 
evidence of a hearing loss disability or tinnitus, which he 
explained was the reason why he felt he should be given a VA 
examination.

To the extent that the Veteran himself, or his 
representative, believes that he has current bilateral 
hearing loss and tinnitus congruent with the provisions 
contained in 38 C.F.R. § 3.385, it is well established that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements offered in support of his claims are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

In the absence of any diagnosed hearing loss or tinnitus, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met as to the 
Veteran's hearing loss and tinnitus claims, and they both 
fail on this basis alone.


With respect to Hickson element (2), the Board notes that the 
evidence of record does not indicate that the Veteran is a 
veteran of combat, and he does not appear to so contend.  The 
combat presumptions are therefore not applicable. See 
38 U.S.C. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2008).  

The Board will separately address disease and injury.  
Concerning in-service disease, the Veteran's service 
treatment records are completely normal with respect to the 
Veteran's ears and hearing.  A July 1966 separation 
examination, which included hearing testing, was pertinently 
negative.  Though the Veteran's representative argues that 
these results "can neither prove nor disprove normal 
hearing" since they were elicited through whisper voice 
testing as opposed to audiometric testing, the Board notes 
that the examiner specifically gave the Veteran a "normal" 
clinical evaluation for the ears, and identified no 
observable hearing loss or complaints of ringing on the 
examination report.  See the January 2007 Statement of 
Accredited Representative; see also the July 7, 1966 
examination report.  

Further, the Veteran's service treatment records do include 
an audiometric test, which similarly indicates normal hearing 
for VA purposes (as per 38 C.F.R. § 3.385) in each ear at 500 
Hz to 6000 Hz during service.  See the Veteran's undated 
Group Screening Audiogram.  Crucially, no medical evidence 
exists of record to the contrary.  Indeed, during service and 
within one year following service, the Veteran voiced no 
complaints pertaining to hearing loss, tinnitus, or ringing 
in his ears.  Accordingly, in-service incurrence of disease 
is not shown as to both tinnitus and hearing loss, and cannot 
be so presumed under 38 C.F.R. § 3.309(a).  

Concerning in-service injury, the Veteran contends that his 
alleged tinnitus and hearing loss were caused by exposure to 
loud noises in service, to include weapons firing, high 
frequency noises from headsets, and ship engine noise.  The 
Board wishes to make it clear that it does not necessarily 
disbelieve that the Veteran may have been exposed to noise 
during service, as were millions of other veterans.  However, 
the evidence of record does not support the Veteran's 
contention that he sustained any injury thereby.  
Pertinently, the Veteran's DD-214 indicates that the Veteran 
was a telegraph typewriter chief.  The Veteran's service 
treatment records are also pertinently negative for any ear 
injuries.  As noted above, the Veteran's July 1966 separation 
examination was negative for any ear injury or hearing 
disability.  

Significantly, there is no mention of ear problems by the 
Veteran until he filed his initial claim of entitlement to VA 
benefits in August 2005, more than 39 years after he left 
military service in July 1966.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  The lack of any evidence of ear 
problems for the past 42 years, and the filing of the claim 
for service connection almost four decades after service is 
itself evidence which tends to show that no injury to the ear 
was sustained in service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the Veteran 
sustained acoustic trauma in the performance of his duties, 
and there is no evidence of tinnitus in service or for 
decades thereafter.

Accordingly, Hickson element (2) is not met as to both 
issues, and the Veteran's claims fail on this basis as well.  

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence of a relationship between the 
claimed hearing loss and tinnitus and the Veteran's service.  
In light of the lack of any current diagnoses or any in-
service disease or injury, medical nexus would be a manifest 
impossibility.

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current hearing problems and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu, supra.


To the extent that the Veteran is presenting an argument that 
he had tinnitus and hearing loss in service and continuously 
thereafter [see the Veteran's August 2005 Application for 
Compensation and Pension, page 5], the Board is of course 
aware of the provisions relating to continuity of 
symptomatology, discussed above.                  See 
38 C.F.R. § 3.303(b) (2008).  However, there is no competent 
medical evidence supporting this argument.  

As was noted above, hearing loss and tinnitus were not 
identified in service, nor were they diagnosed in the decades 
after service.  During the time from the Veteran's separation 
from service to the time he filed his service connection 
claims in August 2005, there were no complaints of, or 
treatment for hearing loss or tinnitus.  While the Board 
recognizes that the Veteran is competent to testify as to his 
symptoms [see Barr v. Nicholson, 21 Vet. App. 303 (2007), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994)], 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson, supra.  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Hickson element (3), medical nexus, has not been satisfied as 
to both issues, and the claims also fail on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Hickson elements (1), 
(2), and (3) have not been met with respect both claims.  
Therefore, the benefits sought on appeal are accordingly 
denied.





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


